Citation Nr: 0904872	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits for 
the period from May 27, 2005 to January 28, 2006.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1963 to January 
1964.  The appellant is the Veteran's ex-spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied entitlement to 
the benefit currently sought on appeal.  Since that time, the 
Veteran's claims file has come under the jurisdiction of the 
St. Petersburg, Florida RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005, the appellant filed a claim for apportionment of 
the Veteran's disability compensation, alleging that although 
they were still married, they had not lived together since 
July 2004.  During the adjudication of the claim, in January 
2006, a divorce decree was finalized.  The appellant seeks 
apportionment from the date of her claim until the divorce.  
By decision dated in February 2006, that claim was denied.  
The appellant perfected an appeal of this decision, however, 
it does not appear that the Veteran was notified of the 
content of the appellant's Substantive Appeal, as required 
under 38 C.F.R. § 19.102 (2008).   Specifically, in March 
2007, the appellant submitted a VA Form 9 with two pages of 
argument.  The Veteran must be notified of her arguments and 
given opportunity to respond prior to appellate review.




While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all contested claims procedures under 
38 C.F.R. §§ 19.100, 19.101, 19.102 have 
been followed.  Specifically, the Veteran 
must be notified of the content of the 
appellant's March 2007 Substantive Appeal, 
including her two pages of argument, and 
given the opportunity to respond thereto.  

2.  After allowing the Veteran the 
appropriate time to respond, readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the appellant, she 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
appellant should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

